In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-08-006 CV

 ______________________

 
IN RE SHAWN ALFRED TYLER




Original Proceeding



MEMORANDUM OPINION

	Relator Shawn Alfred Tyler filed a petition for writ of mandamus, in which he asks 
this Court to compel the trial judge to consider his motion for bond pending appeal. 
	Article 44.04(b) of the Texas Code of Criminal Procedure provides that a "defendant
may not be released on bail pending the appeal from any felony conviction where the
punishment equals or exceeds 10 years confinement. . . . "  Tex. Code Crim. Proc. Ann. art.
44.04(b) (Vernon 2006).  In his petition, Tyler states the trial court sentenced him to ten years
of confinement for injury to a child.  See Tex. Pen. Code Ann. § 22.04 (Vernon Supp. 2007)
(Injury to a child is a felony offense.).  Tyler has not shown he is entitled to bond pending
appeal.  See Tex. Code Crim. Proc. Ann. art. 44.04(b).  Relator has not shown that he is
clearly entitled to mandamus relief from this Court.  See State ex rel. Hill v. Court of Appeals
for the Fifth Dist., 34 S.W.3d 924, 927 (Tex. Crim. App. 2001).  Accordingly, we deny relief
on the petition for writ of mandamus.
	PETITION DENIED.
							PER CURIAM
Opinion Delivered January 31, 2008

Before Gaultney, Kreger, and Horton, JJ.